United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1508
Issued: April 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 6, 2015 appellant filed a timely appeal from an April 17, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1

The Board notes that appellant submitted additional evidence following the April 17, 2015 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005).
2
3

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. By order dated December 21, 2015, the Board denied appellant’s request
for an oral argument, finding that appellant’s arguments on appeal could adequately be addressed in a decision based
on a review of the case record. Docket No. 15-1508 (issued December 21, 2015). Accordingly, the Board, in its
discretion, has decided the appeal on the record.

ISSUE
The issue is whether appellant has established intermittent periods of disability from
June 22, 2013 to May 28, 2014 causally related to his accepted left shoulder condition.
FACTUAL HISTORY
On June 28, 2013 appellant, then a 59-year-old manual clerk, filed a recurrence claim
(Form CA-2a) alleging that on June 19, 2013 he sustained a recurrence of disability due to
returning to work following a January 28, 2003 work injury.4 He explained that he continued to
have problems with his left shoulder to the point that he injured his right shoulder from
overworking it when he was placed back on modified duty. Appellant’s supervisor noted on the
claim form that appellant had been accommodated in a bid position on February 12, 2012.
Appellant stopped work on June 22, 2013 and returned to work on June 28, 2013. OWCP
converted his claim to a new occupational disease claim because it determined that a new injury
was described. In May 2014, OWCP accepted appellant’s claim for complete left shoulder
rotator cuff rupture.
On June 22, 2013 appellant was treated in the emergency room. In a hospital medical
record dated June 22, 2013, Marc A. Cain, a registered nurse, examined appellant for complaints
of chronic left shoulder pain and increased pain after work, especially with active flexion of both
shoulders. Mr. Cain advised appellant to return to work on “Thursday” with restrictions of no
heavy lifting.
In a June 25, 2013 disability note, Dr. William P. Garth, a Board-certified orthopedic
surgeon, indicated that appellant could return to work on June 28, 2013 with restrictions of no
lifting greater than 10 pounds.
On July 9, 2013 appellant received a gadolinium injection in his left shoulder by
Dr. Jonathan M. Williams, a Board-certified internist, for a left shoulder rotator cuff tear.
Appellant underwent a magnetic resonance imaging (MRI) scan examination of the left
shoulder by Dr. Mason Frazier, a Board-certified radiologist. In a July 9, 2013 report,
Dr. Frazier observed a near complete full-thickness tear of the supraspinatus tendon, increased
signal within the distal infraspinatus tendon, partial tear of the intra-articular biceps tendon, and
moderate glenohumeral and acromioclavicular (AC) joint arthrosis.
Dr. Garth continued to treat appellant and noted in July 25 and August 29, 2013 narrative
reports that appellant had been under his care since July 2006 and recounted appellant’s history
regarding bilateral shoulder and neck injuries. He related that on June 25, 2013 appellant
returned to the clinic with complaints of sudden, increased sharp and increased severity left
shoulder pain due to his job duties at the employing establishment. The examination revealed
pain with apprehension, external rotation, and a positive impingement sign. O’Briens test was
4

The record reflects that on January 28, 2003 appellant sustained a previous occupational disease injury accepted
under File No. xxxxxx137. The facts and documents relating to the previous injury, however, are not presently
before the Board.

2

positive. Dr. Garth indicated that he ordered another MRI arthrogram, which revealed
progressive worsening of the left rotator cuff and complete full thickness tear. He opined that
the repetitive lifting movements of sorting, dispensing, and lifting mail definitely aggravated the
tear of his left rotator cuff. In a July 29, 2013 note, Dr. Garth requested authorization for left
shoulder surgery.
On August 13, 2014 appellant underwent authorized arthrotomy of the left shoulder, left
shoulder rotator cuff repair, and distal clavicle resection. He stopped work and received
disability compensation. On September 2, 2014 OWCP placed appellant on the periodic rolls.
In a September 18, 2014 narrative report, Dr. Garth noted that he had treated appellant
since June 2013 for a left shoulder rotator cuff tear which occurred on the job. He noted that in
June 2013 he informed appellant that he could return to work with restrictions of no lifting
greater than 10 pounds, however, modified duty was not available within those restrictions.
Dr. Garth continued to advise appellant to avoid regular job duties in order to prevent worsening
of the tear of the rotator cuff. He reported that appellant’s lost time from work from June 22,
2013 to May 28, 2014 was due to the work injury.
On October 24, 2014 appellant filed a (Form CA-7) claim for compensation requesting
leave buy back for intermittent periods of disability from June 22, 2013 to May 28, 2014 for a
total of 273.08 hours.5 He indicated that he used leave “per the doctor’s instructions because of
left shoulder injury.” The employing establishment noted that appellant used intermittent sick
leave from June 13, 2013 to April 26, 2014 and intermittent annual leave from June 22, 2013 to
May 19, 2014.
On October 25, 2014 appellant returned to full-time modified duty.
In a January 28, 2015 narrative report, Dr. Garth related that appellant underwent left
shoulder surgery on August 13, 2014. He noted that the MRI arthrogram of the left shoulder
revealed a near complete full-thickness tear of the supraspinatus tendon, moderate glenohumeral
and AC joint arthrosis, and increased signal within the distal infraspinatus tendon. Dr. Garth
explained that after failing conservative treatment, physical therapy, and steroid injections
appellant decided to proceed with surgical management. He reported that during the surgery use
of the arthroscope confirmed a small complete avulsion of the labrum right at the area of the
biceps attachment. Clinical examination revealed that appellant possibly could have a labral
tear. Dr. Garth indicated that the same clinical findings of positive O’Brien’s and Speed’s tests
existed from the initial examination of appellant up until the date of the procedure. He opined
that these findings suggested that the labral tear would have occurred at the time of the on-thejob injury, which also resulted in the rotator cuff tear.

5

Appellant indicated that he used eight hours of sick leave on July 13 and 31, September 9 and 25, October 12
and 27, November 17, and December 28, 2013 and January 11, March 8, and April 26, 2014. He used 6.08 hours of
sick leave on March 22, 2014. Appellant used eight hours of annual leave on June 22, July 9 and 10, August 10 and
17, and October 19, 2013, and January 26, February 22, March 9 and 23-24, April 13, 21-22, and 30, May 5, 13-14,
and 17-19, 2014. He used seven hours of annual leave April 29, 2014. Appellant used four hours of annual leave on
October 12 and 13, 2013.

3

On February 20, 2015 appellant underwent a functional capacity evaluation (FCE) by
physical therapists, Greg Hickey and Christina Dutton. They related that appellant suffered a
work-related injury while employed by the employing establishment and was currently working
light duty. The physical therapists noted that on August 13, 2014 appellant underwent left
shoulder surgery. They provided examination findings and test results and related that appellant
did not feel that he could return to his date-of-injury position due to the frequency and amounts
of lifting demands. The physical therapists reported that appellant scored appropriately and
assessed a validity score of 100 percent for a medium work level.
By letter dated March 12, 2015, OWCP advised appellant that the evidence he submitted
was insufficient to support that he was unable to work for the dates and hours he claimed. It
requested that he submit medical evidence to support that he received medical treatment or was
placed off work for each of the dates claimed on the CA-7a form during the period June 22, 2013
to May 28, 2014.
In a March 24, 2015 work capacity evaluation form, Dr. Garth reported that appellant
was capable of performing light duty according to the FCE. He indicated that appellant could
work with restrictions of reaching, pushing, and pulling for one hour and lifting up to 10 pounds
for eight hours.
On April 5, 2015 appellant provided a letter informing OWCP that when his claim was
initially denied he and his physician resubmitted more evidence, but it happened during the
government shutdown. He related that after the shutdown he did not hear back from anyone at
the U.S. Department of Labor about the information that he resubmitted. Appellant asserted that
the shutdown caused a delay in his case. He explained that during the shutdown he continued to
experience pain in his left shoulder and conferred with his physician about his problem.
Appellant argued that the case of Swanson v. U.S.P.S. Docket Nos. 01-1406 and 02-0765 (issued
on May 2, 2002) supported his claim.
In a decision dated April 17, 2015, OWCP denied appellant’s claim for leave buy back.
It found that he had not submitted sufficient medical evidence to establish that he was disabled
from work for the period claimed from June 22, 2013 to May 28, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee must establish that he was disabled for work as a result of the accepted
employment injury. Whether a particular injury causes an employee to become disabled for
work and the duration of that disability are medical issues that must be proved by a
preponderance of reliable, probative, and substantial medical opinion evidence.6 Findings on
examination and a physician’s opinion, supported by medical rationale, are needed to show how
the injury caused the employee’s disability for his particular work.7 For each period of disability
6

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

7

Dean E. Pierce, 40 ECAB 1249 (1989).

4

claimed, the employee must establish that he was disabled for work as a result of the accepted
employment injury. The Board will not require OWCP to pay compensation for disability in the
absence of medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow an employee to self-certify his or her
disability and entitlement to compensation.8
With respect to claimed disability incurred for medical treatment, section 8103 of FECA
provides for medical expenses, along with transportation and other expenses incidental to
securing medical care for injuries.9 Appellant would be entitled to compensation for any time
missed from work due to medical treatment for an employment-related condition. OWCP’s
obligation to pay for medical expenses and expenses incidental to obtaining medical care, such
as loss of wages, extends only to expenses incurred for treatment of the effects of any
employment-related condition. Appellant has the burden of proof as to disability during periods
of medical treatment, which includes the necessity to submit supporting rationalized medical
evidence.10
ANALYSIS
OWCP accepted that appellant sustained a left shoulder rotator cuff rupture as a result of
his employment duties. Appellant filed a claim requesting leave buy back for 273.08 hours of
intermittent disability from June 13, 2013 to May 28, 2014. He alleged that he used annual and
sick leave “per the [physician’s] instructions because of left shoulder injury.”
The Board finds initially that the case is not in posture for decision regarding whether
appellant is entitled to compensation for wage loss due to medical treatment on June 22 and
July 9, 2013. OWCP’s procedure manual provides that wages lost for compensable medical
examination or treatment may be reimbursed.11 It notes that a claimant who has returned to work
following an accepted injury or illness may need to undergo examination or treatment and such
employee may be paid compensation for wage loss while obtaining medical services and for a
reasonable time spent traveling to and from the medical provider’s location.12 As a rule, no more
than four hours of compensation or continuation of pay should be allowed for routine medical
appointments. Longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care.13
The record contains medical evidence that establishes that appellant received medical
treatment on June 22, 2013 in the emergency room and on July 9, 2013 from Dr. Williams.
8

Amelia S. Jefferson, supra note 6.

9

5 U.S.C. § 8103(a).

10

Dorothy J. Bell, 47 ECAB 624 (1996); Zane H. Cassell, 32 ECAB 1537 (1981).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.19
(February 2013).
12

Daniel Hollars, 51 ECAB 355 (2000); Jeffrey R. Davis, 35 ECAB 950 (1984).

13

Id.

5

Because appellant was receiving medical treatment for his accepted left shoulder condition on
these dates, the Board finds that he should be paid wage-loss compensation up to four hours for
obtaining medical services and for a reasonable time spent traveling to and from the medical
provider’s location.14 Appellant has submitted sufficient evidence to establish that he attended
specific medical appointments related to the accepted conditions on June 22 and July 9, 2013.
Thus, the case will be remanded for OWCP to determine whether he is entitled to up to four
hours of wage-loss compensation for these medical appointments and travel time.
The Board further finds, however, that appellant has not submitted sufficient medical
opinion evidence to support the claimed periods of intermittent disability from June 23 to July 8,
2013 and July 10, 2013 to May 28, 2014.
Appellant submitted various narrative reports by Dr. Garth dated July 25, 2013 to
January 28, 2015, in which he related that appellant had been under his care since July 2006.
Dr. Garth noted that on June 25, 2013 appellant was examined for complaints of sudden,
increased, sharp left shoulder pain due to his employment duties. Upon initial examination, he
observed pain with apprehension, external rotation, and a positive impingement sign. Dr. Garth
opined that the repetitive lifting movements of sorting, dispensing, and lifting mail definitely
aggravated the tear of appellant’s left rotator cuff. He authorized appellant to return to work
with restrictions. In a September 18, 2014 narrative report, Dr. Garth reviewed appellant’s
history and explained that he continued to advise appellant to avoid regular work duties during
this time in order to prevent worsening of his left shoulder condition. He opined that appellant’s
lost time from work from June 22, 2013 to May 28, 2014 was due to the work injury.
The Board notes that Dr. Garth accurately described appellant’s medical history and
provided examination findings. Although he opined that appellant was unable to work from
June 22, 2013 to May 28, 2014, Dr. Garth did not provide any medical rationale explaining why
appellant was unable to work on those specific dates as a result of his accepted injury. The
Board has held that medical conclusions unsupported by rationale are of diminished probative
value and insufficient to establish causal relationship.15 A well-rationalized medical explanation
is particularly needed in this case since Dr. Garth had previously opined that appellant was able
to work modified duty, following his initial January 2003 injury. He failed to sufficiently
explain why he had authorized appellant to work modified duty, but then found appellant totally
disabled during intermittent dates from June 22, 2013 to May 28, 2014, due to his June 2013
employment injury.
Appellant has failed to meet his burden of proof to establish that he was unable to work
for the remaining claimed dates of compensation or that he missed work due to medical
treatment resulting from his employment injury. There is no medical evidence contemporaneous
with the specific dates of claimed compensation which establish that he was unable to work
modified duty or was receiving medical treatment causally related to his accepted left shoulder
condition. While OWCP received July 9, 2013 reports from Dr. Williams, and Dr. Frazier, these

14

Id.

15

P.D., Docket No. 14-744 (issued August 6, 2014); S.B., Docket No. 13-1162 (issued December 12, 2013).

6

physicians noted appellant’s diagnoses, but offered no opinion regarding appellant’s disability
status.
OWCP also received reports from nurses and physical therapists. However, as the Board
has previously explained, such reports do not constitute medical evidence under section
8101(2) of FECA.16 Healthcare providers such as nurses, acupuncturists, physician assistants,
and physical therapists are not considered physicians under FECA, and their reports and opinions
do not constitute competent medical evidence to establish a medical condition, disability, or
causal relationship.17
On appeal appellant alleges that his physician completed an FMLA leave form which
indicated that appellant would be off work during certain periods due to his work injury.
However, his physician refused to give him a letter each and every time for his absences from
work. Appellant stated that he was finally able to get his physician to write a letter and include
the days in which he had to be excused from work because of his employment injury. However,
the medical reports he submitted failed to establish the claimed periods of intermittent disability
from June 23 to July 8, 2013 and July 10, 2013 to May 28, 2014. Because appellant did not
submit medical reports addressing the specific dates of disability for which he claimed disability,
the Board finds that OWCP properly denied his claim for leave buy back for the period July 10,
2013 to May 28, 2014.18
For those periods of time for which appellant has failed to submit sufficient medical
evidence as to intermittent disability, he may submit additional evidence, together with a written
request for reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606 and 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s compensation for leave buy
back for intermittent dates from June 23 to July 8, 2013 and July 10, 2013 to May 28, 2014. The
Board further finds that this case is not in posture for a decision as to a determination of the
appropriate amount of time that should be allowed for his June 22 and July 9, 2013 medical
appointments and shall be remanded to OWCP for further development.

16

Section 8101(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.
17

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
18

Supra note 6.

7

ORDER
IT IS HEREBY ORDERED THAT the April 17, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside and remanded in part in
accordance with this decision of the Board.
Issued: April 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

